Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt is acknowledged of applicant’s amendment filed on 07/29/2022. Claims 1, 3, 12, 13, 16, 18, 20 and 22 have been amended, claims 2, 7, 21 have been cancelled.
Claims 1, 3-16, 18-20 and 22-24 are pending. 

Allowable Subject Matter
Claims 1, 3-16, 18-20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independents claim 1 is the inclusion of the limitation 
“…a detecting unit configured to detect environmental parameters and to provide a detection signal, which indicates the environmental parameters, to the control unit, wherein the control unit is further configured to determine whether a first condition, which is adapted to indicate that the interaction unit is disabled, is satisfied, if the result of the determining step for the first condition is negative, the control unit controls the modulating unit to modulate the optical characteristics of the target region of the glass structure in response to the adjusting signal; and if the result of the determining step for the first condition is affirmative, the control unit controls the modulating unit to modulate the optical characteristics of the target region of the glass structure in response to the detection signal.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 3-15, 19 are allowed by virtue of their dependency.
The primary reason for the allowance of the independents claim 16 is the inclusion of the limitation 
“…wherein the glass structure further comprises: a second interface configured to couple with a detecting unit, and the detecting unit being configured to detect environmental parameters and to provide a detection signal, which indicates the environmental parameters, to the control unit, wherein the control unit is further configured to determine whether a first condition, which is adapted to indicate that the interaction unit is disabled, is satisfied, if the result of the determining step for the first condition is negative, the control unit controls the modulating unit to modulate the optical characteristics of the target region of the glass structure in response to the adjusting signal; and if the result of the determining step for the first condition is affirmative, the control unit controls the modulating unit to modulate the optical characteristics of the target region of the glass structure in response to the detection signal.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 16. Claim 18 is allowed by virtue of their dependency.
The primary reason for the allowance of the independents claim 20 is the inclusion of the limitation 
“…wherein the glass structure further comprises a detecting unit, and the method further comprises the steps of: determining whether a first condition, which is adapted to indicate that the interaction unit is disabled, is satisfied, if the result of the determining step for the first condition is negative, controlling the modulating unit to modulate the optical characteristics of the target region of the glass structure in response to the adjusting signal; and if the result of the determining step for the first condition is affirmative, controlling the modulating unit to modulate the optical characteristics of the target region of the glass structure in response to the detection signal.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 20. Claims 22-24 are allowed by virtue of their dependency.
Huang et al. CN 107608599, Katami et al. US 2012/0157611, Khan et al. US 2019/0278115 and Shen CN 105667266 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871